COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


AMERICAN LONGWALL MINING CORPORATION
AND
TRAVELERS INSURANCE COMPANY                   MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 1300-96-3                      NOVEMBER 26, 1996

LARRY WAYNE HOPKINS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Jim H. Guynn, Jr.; Guynn & Clemens, on
            brief), for appellants.

            (Lawrence L. Moise, III; Vinyard and Moise,
            on brief), for appellee.



     American Longwall Mining Corporation and its insurer

(hereinafter collectively referred to as "employer") contend that

the Workers' Compensation Commission ("commission") erred in

finding that Larry W. Hopkins ("claimant") did not unjustifiably

refuse selective employment.   Specifically, employer argues that

the commission erred in finding that employer failed to prove

that the light-duty job offered to claimant was suitable to his

capacity.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.     Rule

5A:27.

     On appellate review, we construe the evidence in the light

most favorable to the party prevailing below.      R.G. Moore Bldg.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).   "To support a finding of refusal of selective employment

'the record must disclose (1) a bona fide job offer suitable to

the employee's capacity; (2) [a job offer that was] procured for

the employee by the employer; and (3) an unjustified refusal by

the employee to accept the job.'"    James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 489 (1989)(quoting

Ellerson v. W.O. Grubb Steel Erection Co., 1 Va. App. 97, 98, 335
S.E.2d 379, 380 (1985)).   "Questions raised by conflicting

medical opinions must be decided by the commission."    Penley v.

Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236

(1989).

     The commission, in its role as fact finder, weighed the

conflicting medical records and opinions of Drs. Lyle W. Bauman

and Patrick C. Wallace, and resolved these inconsistencies in

favor of claimant, finding that employer's evidence did not prove

that claimant had been released to perform the light-duty job

offered to him by employer in April 1995.

     On appeal, this Court "does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of

the credibility of the witnesses."    Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).   Based

upon claimant's February 1995 unsuccessful attempt to perform the

same light-duty job offered to him by employer in April 1995, Dr.

Wallace's March 17, 1995 opinion that claimant remained totally




                                 2
disabled, and the irreconcilable inconsistencies found in Dr.

Bauman's opinions, we cannot say as a matter of law that

employer's evidence sustained its burden of proof.    Accordingly,

we affirm the commission's decision.

                                                     Affirmed.




                                3